Citation Nr: 9926038	
Decision Date: 09/13/99    Archive Date: 09/21/99

DOCKET NO.  98-14 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to basic eligibility for dependents' 
educational assistance benefits under Chapter 35, Title 38, 
United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. S. Siegel, Counsel



INTRODUCTION

The veteran served on active duty for more than 21 years, and 
retired from active service in July 1963.  He died in August 
1997.  The appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in February 1998 by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


REMAND

The appellant, in a statement dated in October 1997, 
contends, inter alia, that her husband's fatal emphysema, 
which resulted in the abdominal aortic aneurysm that was the 
immediate cause of his death, may have been related to 
possible inservice exposure to radiation.  The Board notes, 
in that regard, that, while his service personnel records 
show that he had been stationed in Europe through January 
1946, his DD Form 214 shows that he was in receipt of the 
Army Occupation Medal (Japan).  The Board also notes that 
emphysema has not been recognized as a radiogenic disease, 
for the purpose of the presumptions arising from claims for 
service connection for such diseases; see 38 C.F.R. 
§ 3.311(b)(2)(i) (1998).

It is the opinion of the Board, however, that additional 
action must be undertaken in order to ensure compliance with 
due process concerns.  The Board specifically notes that VA 
regulations, set forth at 38 C.F.R. § 3.311, pertaining to 
service connection on the basis of exposure to ionizing 
radiation, were recently amended, pursuant to the decision of 
the United States Court of Veterans Appeals (Court) in 

Combee v. Brown, 5 Vet. App. 248 (1993).  The regulations 
currently stipulate, in part, that if a claim is raised for 
service connection for a disability not specifically 
enumerated by regulation as a radiogenic disease, "VA shall 
nevertheless consider the claim under the provisions of 
[38 C.F.R. § 3.309] provided that the claimant has cited or 
submitted competent scientific or medical evidence that the 
claimed condition is a radiogenic disease."  38 C.F.R. 
§ 3.309(b)(4) (1998).

In the course of developing this claim, the RO has not 
afforded the appellant an opportunity to cite or submit 
scientific of medical evidence that emphysema and/or an 
abdominal aortic aneurysm is a product of exposure to 
ionizing radiation, nor has the RO considered the question of 
whether the veteran's death was related to inservice 
radiation exposure; it must be pointed out that certain 
statutory and regulatory presumptions may be invoked upon a 
claim of service connection premised on inservice radiation 
exposure.  Accordingly, this claim is REMANDED for the 
following:

1.  The RO should advise the appellant 
that she may cite and/or submit competent 
scientific or medical evidence in support 
of her allegation that emphysema and/or 
an abdominal aortic aneurysm is a 
radiogenic disease.

2.  Upon receipt of any such evidence, 
and/or citation thereto, or upon 
expiration of a reasonable period of time 
for the citation and/or submission of 
such evidence, the RO should again review 
the appellant's claim, and determine 
whether service connection for the cause 
of the veteran's death, to include 
service connection for the cause of his 
death as a result of radiation exposure, 
can now be granted.  If the decision 
remains adverse to the appellant, she and 
her representative should be 

furnished with a supplemental statement 
of the case, and with a reasonable period 
of time within which to respond thereto.  
The case should thereafter be returned to 
the Board for further review, as 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The appellant need take no action until she is so informed.  
The purposes of this REMAND are to obtain additional evidence 
and to ensure compliance with due process considerations.  No 
inferences as to the ultimate disposition of this case should 
be made.

Appellate review of the issue of entitlement to basic 
eligibility for dependents' educational assistance benefits 
under Chapter 35, Title 38, United States Code, which is 
inextricably intertwined with the question of entitlement to 
service 

connection for the cause of the veteran's death, is deferred 
pending completion of the above actions.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).











